DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                          Information Disclosure Statements
The Information Disclosure Statements (IDS) filed on 5/22/2020, 5/22/2020, 10/7/2021, and 5/2/2022 have been acknowledged.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Europe on 11/23/2017. 
Status of Application
Claims 11-20 are pending. Claim 11 is the only independent claim. 
CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 10 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01 (I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See 15 MPEP 2111.01 (II).
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01 (IV). Following a review of the claims in view of the specification herein, the Office has found that Applicant has not provided any lexicographic definitions, either expressly or implicitly, for any claim terms or phrases with any reasonable clarity, deliberateness and precision. Accordingly, the Office concludes that Applicant has not acted as his/her own lexicographer.
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function. See 35 U.S.C. §112(f) and MPEP §2181-2183. As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function limitation in a claim: 
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function 
the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that" 
the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

The Office has found herein that the claims do not contain limitations of means or means type language that must be analyzed under 35 U.S.C. §112 (f). 

    Claim Objections
Claims 20 have typographical errors that need to be corrected. 
Claim 20 states it’s a method, yet it depends on an apparatus. This mixing of statutory categories is not proper as it becomes unclear what statutory category this claims actually belongs. The Office suggests rewriting Claim 20 as an independent method claim, with the limitations required from Claim 11.
This Office suggests going through all claims and looking for similar errors as the above listed errors, as the above list was exemplary in nature and by no means exhaustive.  Appropriate action is required.
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 11 states “rigidly” and it is unclear what the metes and bounds of this limitation are. While the Office understands the term, what is required and what would and would not read on this? Is mounted securely, count as rigidly? Would glue? As currently presented, the claims fail to clearly recite the metes and bounds of the claims and are thus indefinite. The Office suggests removing this term or stating for the record what would and would not be “rigidly”. The Office will interpret any mounting. Appropriate action is required.
Claim 16 is rejected under the same rational as Claim 11.
Claims 12-15 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claim and for failing to cure the deficiencies listed above.
Claim Rejections - 35 USC § 101-Double Patenting
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. 
A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
Claim 20 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of copending Application No. 16766594. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim a self-balancing tool that uses center of gravity with a mounted tool.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11-20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Caan et al. (United States Patent Publication 2014/0277847).
With respect to Claim 11: Cann discloses “A self-aligning tool guide” [Cann, Abstract, ¶ 0025-0029, and 0034];
“comprising: a mounting for fixing a hand-held machine tool” [Cann, ¶ 0025-0029, and 0034]; 
“a lifting mechanism on which the mounting is mounted” [Cann, ¶ 0025-0029, and 0034]; 
“and wherein the lifting mechanism has a propulsion unit for lifting the mounting parallel to a lifting axis” [Cann, ¶ 0025-0029, and 0034]; 
“a self-balancing chassis which has two wheels on a wheel axle” [Cann, ¶ 0025-0026, 0029, and 0034]; 
“a drive coupled with the two wheels” [Cann, ¶ 0025-0029, and 0034 and Figures 5, 6a]; 
“and a steering system” [Cann, ¶ 0025-0029, and 0034 and Figures 5, 6a];
“wherein the lifting mechanism is rigidly mounted on the self-balancing chassis” [Cann, ¶ 0025-0029, and 0034 and Figures 5, 6a]; 
“and a center of gravity sensor for detecting a lateral deflection of a center of gravity of the lifting mechanism relative to the wheel axle” [Cann, ¶ 0025-0029, and 0034 and Figure 11b]; 
“wherein the steering system is configured to control the drive to output a torque that counteracts the lateral deflection” [Cann, ¶ 0025-0029, 0034 and 0052].
With respect to Claim 12: Cann discloses “The self-aligning tool guide according to claim 11 , wherein the self-aligning tool guide has exactly two wheels” [Cann, ¶ 0025-0029, and 0034 and Figures 5 and 6a].
With respect to Claim 13: Cann discloses “The self-aligning tool guide according to claim 11 , wherein the lifting mechanism is pivotable about the wheel axle” [Cann, ¶ 0025-0029, and 0034 and Figure 11b].
With respect to Claim 14: Cann discloses “The self-aligning tool guide according to claim 11 , wherein the steering system has a stationary mode in which the steering system is configured to balance the center of gravity via the drive” [Cann, ¶ 0025-0029, and 0034 and Figure 11b].
With respect to Claim 15: Cann discloses “The self-aligning tool guide according to claim 11 , wherein the steering system is configured to vertically align the lifting axis via the drive” [Cann, ¶ 0025-0029, and 0034 and Figure 11b].
With respect to Claim 16: Cann discloses “The self-aligning tool guide according to claim 11 , wherein the lifting mechanism is rigidly coupled with a stator of the drive” [[Cann, ¶ 0025-0029, and 0032-0034].
With respect to Claim 17: Cann discloses “The self-aligning tool guide according to claim 11 , wherein the mounting is configured to arrange a working axis of a hand-held machine tool that is fixed in the mounting perpendicular to the wheel axle” [Cann, ¶ 0025-0029, and 0034 and Figures 5, 6a].
With respect to Claim 18: Cann discloses “The self-aligning tool guide according to claim 11 , wherein the mounting is displaceable transversely to the lifting axis” [Cann, ¶ 0025-0029, and 0034 and Figures 5, 6a].
With respect to Claim 19: Cann discloses “The self-aligning tool guide according to claim 11 , wherein the lifting mechanism is limited to a single-axis, translational movement along the lifting axis” [Cann, ¶ 0025-0029, and 0034 and Figure 11b].
With respect to Claim 20: Cann discloses “A control method for the self-aligning tool guide according to claim 11, comprising the steps of: detecting a lateral deflection of the center of gravity of the lifting mechanism relative to the wheel axle of the self-aligning tool guide; and actuating the drive such that the drive outputs a torque that counteracts the lateral deflection” [Cann, ¶ 0025-0029, and 0034-0035 and Figure 11b].
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESS G WHITTINGTON whose telephone number is (571)272-7937.  The examiner can normally be reached on 7-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESS WHITTINGTON/Examiner, Art Unit 3669